Citation Nr: 1316870	
Decision Date: 05/23/13    Archive Date: 05/31/13

DOCKET NO.  09-01 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disorder, to include chronic urticaria.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

John Francis, Counsel 



INTRODUCTION

The Veteran had active service from February 1984 to May 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for chronic urticaria. 

The Board observes that the November 2007 rating decision also denied service connection for scoliosis, posttraumatic stress disorder (PTSD), a lower back condition, and rectal bleeding/anal fissure plus surgery and granted service connection for erectile dysfunction with an initial noncompensable rating, effective June 13, 2006.  The Veteran subsequently entered a notice of disagreement in December 2007 with respect to the denial of service connection claims and the propriety of the initially assigned rating for his erectile dysfunction.  Thereafter, a December 2008 Decision Review Officer decision granted service connection for PTSD, degenerative disc disease of the lumbar spine, and status post chronic anal fissure with hemorrhoids.  As such is a full grant of the benefits sought on appeal with respect to such issues, they are not properly before the Board.  Additionally, while the December 2008 statement of the case addressed the issue of entitlement to an initial compensable rating for erectile dysfunction, the Veteran limited his January 2009 substantive appeal as to the issue of entitlement to service connection for chronic urticaria.  Therefore, such issue has not been perfected and is not properly before the Board.

The Board observes that the November 2007 rating decision denied service connection for chronic urticaria; however, the evidence of record reflects complaints and notations of a rash.  The United States Court of Appeals for Veterans Claims has held that, when determining the scope of an issue on appeal, the Board has an obligation to broadly construe the claimant's description of the claim, the symptoms he describes, and the information he provides in connection with that claim.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009). Therefore, as shown on the first page of this decision, the Board has recharacterized the issue on appeal as entitlement to service connection for a skin disorder, to include chronic urticaria. 

In his January 2009 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge of the Board sitting at the RO.  In correspondence in September 2011, the Veteran withdrew his request for a hearing.  See 38 C.F.R. § 20.704 (e)(2012).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claims.  A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A  (West 2002); 38 C.F.R. § 3.159  (2012).

Service treatment records show that the Veteran sought treatment in January 1997 for recurrent urticaria (hives) and angioedema on his face, neck, and back that first manifested in March 1996 after returning from duty in Bosnia.  A clinician noted the Veteran's report that the hives occurred two to three times per week and were not associated with food or exercise.  He did not get relief from over-the-counter antihistamine medication.  The clinician diagnosed chronic urticaria and prescribed a different medication. 

In March 1997, a clinician noted the Veteran's reports of shortness of breath, wheezing, and cough with strenuous exercise.  A dermatologist ordered testing and ruled out a pulmonary disorder but continued an investigation of possible allergic reactions.  The dermatologist noted that the skin symptoms were compatible with mastocytosis.  Although the dermatologist initially noted no lesions, an entry several days later showed newly discovered hyperpigmented macules on the forearms with puritis.  The Veteran underwent a punch biopsy on the right forearm.  After additional follow-up, the dermatologist also ruled out mastocytosis and limited the diagnosis to hyperpigmented macules and chronic urticaria with no recurrent symptoms while using loratadine.  The Veteran was issued an epinephrine auto-injector and a six month supply of loratadine.  In follow-up treatment encounters in August and October 1997, one clinician noted that the outbreaks had resolved.  The Veteran reported that the hives appeared only for 30 to 40 minutes and that he had stopped taking the medication regularly.  Another dermatologist diagnosed the symptoms as idiopathic urticaria.  

The service treatment records are silent for any subsequent symptoms, diagnoses, or treatment.  In a September 2000 physical examination, the Veteran reported a recurrent rash on his arms, but a physician noted no skin abnormalities on examination.  In February 2002, an outpatient clinician noted no ecchymosis and no further use of allergy medication.   The Veteran subsequently deployed on several occasions to Southwest Asia.  He retired from the military in May 2004.

Post-service treatment records reflect a peeling follicular rash in December 2005.  In a July 2006 VA treatment record, the Veteran reported having a persistent papular or nodular skin rash.  Also, at a September 2007 VA examination conducted for other purposes, a scaly rash of the feet was noted.  Moreover, the Veteran, as a lay person, is competent to describe symptoms of a skin condition. See McCartt v. West, 12 Vet. App. 164,167 (1999) (a skin condition manifested by boils, blotches, a rash, soreness, and itchiness is subject to lay observation). 

Therefore, in light of the Veteran's in-service treatment for skin complaints and his post-service complaints and treatment for various skin disorders, the Board finds that a remand is necessary in order to afford him a contemporaneous VA examination so as to determine the nature and etiology of his skin disorder. 

Additionally, while on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his skin disorder since his retirement from the military in May 2004.  After securing any necessary authorization from him, all identified treatment records, to include VA treatment records from the Decatur, Atlanta, VA facility dated from November 2008 to the present, should be obtained for consideration in his appeal.   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran also should be given an opportunity to identify any VA or non-VA healthcare provider who has treated him for his skin disorder since his retirement from the military in May 2004.  After securing any necessary authorization from him, obtain all identified treatment records, to include VA treatment records from the Decatur, Atlanta, VA facility dated from November 2008 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination in order to determine the current nature and etiology of his claimed residuals of a head injury.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted. 
 
The examiner should identify all skin disorders found to be present.  If no skin disorder is found on examination, the examiner should reconcile such finding with the evidence of record showing post-service complaints and notations of skin disorders.  Thereafter, he or she should offer an opinion as to whether it is at least as likely as not that each disorder began during service or is otherwise related to service, to include the Veteran's in-service treatment for various skin complaints.

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the incurrence of his skin disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided. 

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case. An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. The Board intimates no opinion as to the outcome of this case. The Veteran need take no action until so informed. The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


